United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2636
                                   ___________

Deborah Kay Dodson,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: September 28, 2009
                                Filed: October 1, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Deborah Kay Dodson alleged disability since January 2004 from diabetes,
neuropathy in her feet and knees, and residuals from a stroke. After a January 2007
hearing, where Dodson was counseled, an administrative law judge (ALJ) determined
that (1) Dodson’s diabetes, neuropathy, and stroke residuals were severe impairments,
but these impairments, alone or combined, did not meet or medically equal the
requirements of any listing; (2) her subjective complaints were not entirely credible;
(3) her residual functional capacity (RFC) precluded her past relevant work; but (4)
based on her age, education, and work experience, the Medical-Vocational Guidelines
(Grids) supported a finding of not disabled. The Appeals Council denied review, and
the district court1 affirmed. This appeal of the district court’s order followed, and
upon our careful review of the record and the parties’ submissions on appeal, see
Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009) (standard of review), we affirm
for the reasons explained below.

       For reversal, Dodson challenges the ALJ’s credibility determination. Even
assuming (without deciding) that the ALJ erred in relying on Dodson’s reported daily
activities as a reason to discredit her, cf. Wagner v. Astrue, 499 F.3d 842, 851 (8th
Cir. 2007) (ability to cook and clean and engage in hobbies does not amount to
substantial evidence that claimant has functional capacity for substantial gainful
activity), the ALJ gave other valid and supported reasons for discounting the extent
of Dodson’s subjective complaints, such as her repeated failure to comply with
treatment and the lack of physician-ordered restrictions, see Juszczyk v. Astrue, 542
F.3d 626, 632 (8th Cir. 2008) (where ALJ explicitly discredits claimant and gives
good reasons for doing so, his credibility determination is normally entitled to
deference).

      Dodson also argues that she met or equaled the requirements for two listings,
but we agree with the ALJ that she failed to meet her burden of showing her
impairments met or equaled such requirements. See Johnson v. Barnhart, 390 F.3d
1067, 1070 (8th Cir. 2004) (impairments must meet all specified listing criteria); see
also Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005) (summarily rejecting
conclusory assertion that ALJ did not consider whether appellant met certain listings,
where no analysis of law or facts was provided).

       Finally, Dodson contends that the ALJ failed to consider nonexertional
limitations resulting from her pain. The ALJ properly discredited the alleged extent

      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
of Dodson’s pain, however, and thus he was not required to include related
nonexertional limitations in his RFC determination. See Moore v. Astrue, 572 F.3d
520, 523 (8th Cir. 2009) (in determining RFC, ALJ must evaluate claimant’s
credibility and take into account all relevant evidence). It was therefore proper for the
ALJ to rely on the Grids to find Dodson not disabled. See Baker v. Barnhart, 457
F.3d 882, 894-95 (8th Cir. 2006).

      Accordingly, we affirm.
                     ______________________________




                                          -3-